DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chikusa (US 2019/0267746).
Regarding claim 1: Chikusa teaches a connector 1, comprising: a first housing 3; and a second housing 2 to be arranged to cover one surface of the first housing 3, wherein: the first housing 3 includes a bearing portion 66 provided on a front end side (Fig. 6) and a partial lock receiving portion 60 provided behind the bearing portion 66 (see Fig. 6), the second housing 2 includes a shaft portion 30 provided on a front end side (see Fig. 2) and to be rotatably supported in the bearing portion 66 and a partial locking portion 32 provided behind the shaft portion 30 (see Fig. 2), and the partial locking portion 32 locks the partial lock receiving portion 60 to temporarily hold the second housing 2 in a state inclined rearward from the shaft portion away from the one surface (see Para. 0079 and Fig. 14).  
Regarding claim 2: Chikusa teaches all the limitations of claim 1 and further teaches wherein the partial locking portion 32 and the partial lock receiving portion 66 are arranged to contact along a front-rear direction (see Fig. 1).  
Regarding claim 3: Chikusa teaches all the limitations of claim 1 and further teaches wherein the partial lock receiving portion 32 includes a front stop portion (e.g. left of leadline 62; Fig. 6) configured to contact a front end of the partial locking portion 66 (see Fig. 1).  
Regarding claim 4: Chikusa teaches all the limitations of claim 1 and further teaches wherein: the first housing 3 includes a pair of side walls 61 rising from the one surface side (see Fig. 6), the second housing 2 includes a pair of side surfaces 12 facing inner surfaces of the pair of side walls (see Fig. 1), the pair of side surfaces 12 include the shaft portions 30 having a convex shape (see Fig. 2), and the pair of side walls 61 include, on the inner surface facing each other, the bearing portions 66 having a concave shape (Fig. 6) and guiding surfaces 64 inclined away from each other from the side of the bearing portions 66 toward tips of the side walls in a rising direction (see Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833